Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to the amendment filed on 10/18/2019.  Applicant amended claims 6-9, 11-13, 23 and 25, cancelled claims 5, 10 and 21-22, and added new claims 27-28. Claims 1-4, 6-9, 11-20 and 23-28 are presented for examination and based on current examiner’s amendment claims 1-4, 6-7, 11-12, 17-20 and 26-32, renumbered as 1-19 are allowed for the reasons indicated herein below.  


Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Xu, Qinghong (Reg. No. 52,378).

The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims:

1. (Currently Amended) A modular power supply system, configured to comprise:
a main controller, configured to output a main control signal;
N local controllers, wherein each of the local controllers is configured to receive the main control signal to output at least one local control signal; and
N power units, in one-to-one correspondence with the N local controllers, wherein each of the power units comprises a first end and a second end, and the second end of each of the power units is connected to the first end of an adjacent one of the power units, each of the power units is configured to comprise M power converters, wherein each of the power converters comprises a third end and a fourth end, the fourth end of each of the power converters is connected to the third end of an adjacent one of the power converters, and the third end of a first one of the power converters is connected to the [[first]]second end of [[the]]an adjacent power unit, the fourth end of an M-th one of the power converters is connected to the [[second]]first end of [[the]]an adjacent power unit, and each of the power converters is configured to operate according to the local control signal output by a corresponding local controller, wherein both N and M are natural numbers greater than one,
wherein the same local control signal controls [[the]] power semiconductor switches at an identical position in at least two of the M power converters to be simultaneously turned on and off,
wherein each of the power units further comprises: M drive circuits, in one-to-one correspondence with the M power converters, wherein each of the drive circuits is configured to be connected to power semiconductor switches of the corresponding power converter, and receive the local control signal output by the corresponding local controller, to output at least one driving signal to drive turn-on and turn-off of the power semiconductor switches in the corresponding M power converters,
wherein at least one of the M power converters is a master power converter and at least one thereof is a slave power converter, and at least one of the M drive circuits is a master drive circuit and at least one thereof is a slave drive circuit, the master drive circuit is configured to drive the power semiconductor switches in the corresponding master power converter to be turned on and off, and the slave drive circuit is configured to drive the power semiconductor switches in the corresponding slave power converter to be turned on and off,
wherein, when a number of the at least one master power converter is one and a number of the at least one slave power converter is M-1, the same local control signal controls the power semiconductor switches at an identical position in the slave power converters to be simultaneously turned on and off,
wherein each of the power units further comprises: a plurality of first DC bus voltage clamping circuits, in one-to-one correspondence with the slave power converters, wherein each of the first DC bus voltage clamping circuits is configured to be connected in parallel with a DC bus capacitor of a corresponding slave power converter, such that a DC bus voltage of the corresponding slave power converter is less than a first preset value, and
wherein each of the first DC bus voltage clamping circuits comprises: a switch, a resistor and a switch control circuit, wherein the switch and the resistor form a series branch, the series branch is connected in parallel with the DC bus capacitor, the switch control circuit is connected to a control end of the switch, and when the DC bus voltage is greater than or equal to the first preset value, the switch control circuit outputs a switch control signal to turn on the switch, such that the DC bus capacitor is discharged through the series branch.

2. (Original) The modular power supply system of claim 1, further configured to comprise:
N auxiliary power supplies, in one-to-one correspondence with the N local controllers, wherein each of the auxiliary power supplies is configured to provide power to a corresponding local controller.

3. (Original) The modular power supply system of claim 2, wherein the N auxiliary power supplies are configured to get power from an external power supply or get power from the corresponding power units.

4. (Currently Amended) The modular power supply system of claim 1, wherein any of the M power converters is [[any]] one of an AC/DC converter, a DC/AC converter and a DC/DC converter.

5. (Canceled).

6. (Currently Amended) The modular power supply system of claim 1, wherein [[the]] topologies of all of the M power converters in each of the power units are any one [[kind]] of full-bridge converters, half-bridge converters, neutral point clamped three-level converters, diode clamping three-level converters, flying capacitor three-level converters, full-bridge resonant converters and half-bridge resonant converters.

7. (Currently Amended) The modular power supply system of claim 1, wherein [[the]] topologies of the M power converters in each of the power units are a combination of two or more [[kinds]] of full-bridge converters, half-bridge converters, neutral point clamped three-level converters, diode clamping three-level converters, flying capacitor three-level converters, full-bridge resonant converters and half-bridge resonant converters.

8. (Canceled) 

9. (Canceled)

10. (Canceled).

11. (Currently Amended) The modular power supply system of claim [[8]]1, wherein each of the drive circuits comprises a first magnetic isolation device, and the first magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; or each of the drive circuits comprises a second magnetic isolation device, and the second magnetic isolation device transmits drive logic pulses contained in the local control signal.

12. (Currently Amended) The modular power supply system of claim [[8]]1, wherein each of a portion of the drive circuits comprises a first magnetic isolation device, and the first magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; and each of another portion of the drive circuits comprises a second magnetic isolation device, and the second magnetic isolation device transmits drive logic pulses contained in the local control signal.

13. (Canceled) 

14. (Canceled)

15. (Canceled)

16. (Canceled)

17. (Currently Amended) The modular power supply system of claim [[16]]1, wherein, when a topology of the master power converters is different from a topology of the slave power converters, the same local control signal controls the power semiconductor switches at an identical position in the master power converters to be simultaneously turned on and off.

18. (Currently Amended) The modular power supply system of claim [[16]]1, wherein, when a topology of the master power converters is identical to a topology of the slave power converters, the same local control signal controls the power semiconductor switches at an identical position in the master power converters to be simultaneously turned on and off.

19. (Currently Amended) The modular power supply system of claim [[13]]1, wherein each of the master drive circuits and the slave drive circuits comprises a magnetic isolation device, the magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; or the magnetic isolation device transmits drive logic pulses contained in the local control signal.

20. (Currently Amended) The modular power supply system of claim [[13]]1, wherein the master drive circuit comprises a master magnetic isolation device, the slave drive circuit comprises a slave magnetic isolation device, the master magnetic isolation device transmits drive logic pulses contained in the local control signal, and the slave magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; or the master magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal, and the slave magnetic isolation device transmits drive logic pulses contained in the local control signal.

21. (Canceled).

22. (Canceled).

23. (Canceled)

24. (Canceled)

25. (Canceled)

26. (Currently Amended) A modular power supply system, configured to comprise:
a main controller, configured to output a main control signal;
N local controllers, wherein each of the local controllers is configured to receive the main control signal to output at least one local control signal; and
N power units, in one-to-one correspondence with the N local controllers, wherein each of the power units comprises a first end and a second end, and the second end of each of the power units is connected to the first end of an adjacent one of the power units, each of the power units is configured to comprise M power converters, wherein each of the power converters comprises a third end and a fourth end, the fourth end of each of the power converters is connected to the third end of an adjacent one of the power converters, and the third end of a first one of the power converters is connected to the second end of an adjacent power unit, the fourth end of an M-th one of the power converters is connected to the first end of an adjacent power unit, and each of the power converters is configured to operate according to the local control signal output by a corresponding local controller, wherein both N and M are natural numbers greater than one,
wherein the same local control signal controls power semiconductor switches at an identical position in at least two of the M power converters to be simultaneously turned on and off,
wherein each of the power units further comprises: M drive circuits, in one-to-one correspondence with the M power converters, wherein each of the drive circuits is configured to be connected to power semiconductor switches of the corresponding power converter, and receive the local control signal output by the corresponding local controller, to output at least one driving signal to drive turn-on and turn-off of the power semiconductor switches in the corresponding M power converters,
wherein at least one of the M power converters is a master power converter and at least one thereof is a slave power converter, and at least one of the M drive circuits is a master drive circuit and at least one thereof is a slave drive circuit, the master drive circuit is configured to drive the power semiconductor switches in the corresponding master power converter to be turned on and off, and the slave drive circuit is configured to drive the power semiconductor switches in the corresponding slave power converter to be turned on and off,
wherein, when a number of the at least one master power converter is greater than or equal to 2 and a number of the at least one slave power converter is greater than or equal to 2, the same local control signal controls the power semiconductor switches at an identical position in the slave power converters to be simultaneously turned on and off,
wherein each of the power units further comprises: a plurality of first DC bus voltage clamping circuits, in one-to-one correspondence with the slave power converters, wherein each of the first DC bus voltage clamping circuits is configured to be connected in parallel with a DC bus capacitor of a corresponding slave power converter, such that a DC bus voltage of the corresponding slave power converter is less than a first preset value; and a plurality of second DC bus voltage clamping circuits, in one-to-one correspondence with the master power converters, wherein each of the second DC bus voltage clamping circuits is configured to be connected in parallel with a DC bus capacitor of a corresponding master power converter, such that a DC bus voltage of the corresponding master power converter is less than a second preset value, and

each of the first DC bus voltage clamping circuits comprises:
a switch, a resistor and a switch control circuit, wherein the switch and the resistor form a series branch, the series branch is connected in parallel with the DC bus capacitor, the switch control circuit is connected to a control end of the switch, and when the DC bus voltage is greater than or equal to the first preset value, the switch control circuit outputs a switch control signal to turn on the switch, such that the DC bus capacitor is discharged through the series branch; and
each of the second DC bus voltage clamping circuits comprises:
a switch, a resistor and a switch control circuit, wherein the switch and the resistor form a series branch, the series branch is connected in parallel with the DC bus capacitor, the switch control circuit is connected to a control end of the switch, and when the DC bus voltage is greater than or equal to the second preset value, the switch control circuit outputs a switch control signal to turn on the switch, such that the DC bus capacitor is discharged through the series branch.

27. (Currently Amended) The modular power supply system of claim [[8]]26, wherein each of the drive circuits comprises a first magnetic isolation device, and the first magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; or each of the drive circuits comprises a second magnetic isolation device, and the second magnetic isolation device transmits drive logic pulses contained in the local control signal.

28. (Currently Amended) The modular power system of claim [[8]]26, wherein each of a portion of the drive circuits comprises a first magnetic isolation device, and the first magnetic isolation device transmits drive logic pulses and power pulses contained in the local control signal; and each of another portion of the drive circuits comprises a second magnetic isolation device, and the second magnetic isolation device transmits drive logic pulses contained in the local control signal.

29. (New) The modular power supply system of claim 26, further configured to comprise:
N auxiliary power supplies, in one-to-one correspondence with the N local controllers, wherein each of the auxiliary power supplies is configured to provide power to a corresponding local controller.

30. (New) The modular power supply system of claim 26, wherein the N auxiliary power supplies are configured to get power from an external power supply or get power from the corresponding power units.

31. (New) The modular power supply system of claim 26, wherein any of the M power converters is one of an AC/DC converter, a DC/AC converter and a DC/DC converter.

32. (New) The modular power supply system of claim 26, wherein topologies of all of the M power converters in each of the power units are any one of full-bridge converters, half-bridge converters, neutral point clamped three-level converters, diode clamping three-level converters, flying capacitor three-level converters, full-bridge resonant converters and half-bridge resonant converters.



Reasons for allowance
4.	Claims 1-4, 6-7, 11-12, 17-20 and 26-32, renumbered as 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-4, 6-7, 11-12 and 17-20, renumbered as 1-12; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A modular power supply system, configured to comprise: a main controller, configured to output a main control signal; N local controllers, wherein each of the local controllers is configured to receive the main control signal to output at least one local control signal; and N power units, in one-to-one correspondence with the N local controllers, wherein each of the power units comprises a first end and a second end, and the second end of each of the power units is connected to the first end of an adjacent one of the power units, each of the power units is configured to comprise M power converters, wherein each of the power converters comprises a third end and a fourth end, the fourth end of each of the power converters is connected to the third end of an adjacent one of the power converters, and the third end of a first one of the power converters is connected to the second end of an adjacent power unit, the fourth end of an M-th one of the power converters is connected to the first end of an adjacent power unit, and each of the power converters is configured to operate according to the local control signal output by a corresponding local controller, wherein both N and M are natural numbers greater than one, wherein the same local control signal controls power semiconductor switches at an identical position in at least two of the M power converters to be simultaneously turned on and off, wherein each of the power units further comprises: M drive circuits, in one-to-one correspondence with the M power converters, wherein each of the drive circuits is configured to be connected to power semiconductor switches of the corresponding power converter, and receive the local control signal output by the corresponding local controller, to output at least one driving signal to drive turn-on and turn-off of the power semiconductor switches in the corresponding M power converters, wherein at least one of the M power converters is a master power converter and at least one thereof is a slave power converter, and at least one of the M drive circuits is a master drive circuit and at least one thereof is a slave drive circuit, the master drive circuit is configured to drive the power semiconductor switches in the corresponding master power converter to be turned on and off, and the slave drive circuit is configured to drive the power semiconductor switches in the corresponding slave power converter to be turned on and off, wherein, when a number of the at least one master power converter is one and a number of the at least one slave power converter is M-1, the same local control signal controls the power semiconductor switches at an identical position in the slave power converters to be simultaneously turned on and off, wherein each of the power units further comprises: a plurality of first DC bus voltage clamping circuits, in one-to-one correspondence with the slave power converters, wherein each of the first DC bus voltage clamping circuits is configured to be connected in parallel with a DC bus capacitor of a corresponding slave power converter, such that a DC bus voltage of the corresponding slave power converter is less than a first preset value, and wherein each of the first DC bus voltage clamping circuits comprises: a switch, a resistor and a switch control circuit, wherein the switch and the resistor form a series branch, the series branch is connected in parallel with the DC bus capacitor, the switch control circuit is connected to a control end of the switch, and when the DC bus voltage is greater than or equal to the first preset value, the switch control circuit outputs a switch control signal to turn on the switch, such that the DC bus capacitor is discharged through the series branch”. As recited in claims 1-4, 6-7, 11-12 and 17-20, renumbered as 1-12.

Claims 26-32, renumbered as 13-19; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A modular power supply system, configured to comprise: a main controller, configured to output a main control signal; N local controllers, wherein each of the local controllers is configured to receive the main control signal to output at least one local control signal; and N power units, in one-to-one correspondence with the N local controllers, wherein each of the power units comprises a first end and a second end, and the second end of each of the power units is connected to the first end of an adjacent one of the power units, each of the power units is configured to comprise M power converters, wherein each of the power converters comprises a third end and a fourth end, the fourth end of each of the power converters is connected to the third end of an adjacent one of the power converters, and the third end of a first one of the power converters is connected to the second end of an adjacent power unit, the fourth end of an M-th one of the power converters is connected to the first end of an adjacent power unit, and each of the power converters is configured to operate according to the local control signal output by a corresponding local controller, wherein both N and M are natural numbers greater than one, wherein the same local control signal controls power semiconductor switches at an identical position in at least two of the M power converters to be simultaneously turned on and off, wherein each of the power units further comprises: M drive circuits, in one-to-one correspondence with the M power converters, wherein each of the drive circuits is configured to be connected to power semiconductor switches of the corresponding power converter, and receive the local control signal output by the corresponding local controller, to output at least one driving signal to drive turn-on and turn-off of the power semiconductor switches in the corresponding M power converters, wherein at least one of the M power converters is a master power converter and at least one thereof is a slave power converter, and at least one of the M drive circuits is a master drive circuit and at least one thereof is a slave drive circuit, the master drive circuit is configured to drive the power semiconductor switches in the corresponding master power converter to be turned on and off, and the slave drive circuit is configured to drive the power semiconductor switches in the corresponding slave power converter to be turned on and off, wherein, when a number of the at least one master power converter is greater than or equal to 2 and a number of the at least one slave power converter is greater than or equal to 2, the same local control signal controls the power semiconductor switches at an identical position in the slave power converters to be simultaneously turned on and off, wherein each of the power units further comprises: a plurality of first DC bus voltage clamping circuits, in one-to-one correspondence with the slave power converters, wherein each of the first DC bus voltage clamping circuits is configured to be connected in parallel with a DC bus capacitor of a corresponding slave power converter, such that a DC bus voltage of the corresponding slave power converter is less than a first preset value; and a plurality of second DC bus voltage clamping circuits, in one-to-one correspondence with the master power converters, wherein each of the second DC bus voltage clamping circuits is configured to be connected in parallel with a DC bus capacitor of a corresponding master power converter, such that a DC bus voltage of the corresponding master power converter is less than a second preset value, and wherein each of the first DC bus voltage clamping circuits comprises: a switch, a resistor and a switch control circuit, wherein the switch and the resistor form a series branch, the series branch is connected in parallel with the DC bus capacitor, the switch control circuit is connected to a control end of the switch, and when the DC bus voltage is greater than or equal to the first preset value, the switch control circuit outputs a switch control signal to turn on the switch, such that the DC bus capacitor is discharged through the series branch; and each of the second DC bus voltage clamping circuits comprises: a switch, a resistor and a switch control circuit, wherein the switch and the resistor form a series branch, the series branch is connected in parallel with the DC bus capacitor, the switch control circuit is connected to a control end of the switch, and when the DC bus voltage is greater than or equal to the second preset value, the switch control circuit outputs a switch control signal to turn on the switch, such that the DC bus capacitor is discharged through the series branch”. As recited in claims 26-32, renumbered as 13-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839